DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither fails to disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 
Regarding claim 12, Ikeda et al. (U.S Patent Publication No. 2016/0236540; hereinafter “Ikeda”) teaches a method of operating a vehicle, comprising: 
responsive to accelerator pedal lift off during propulsion of the vehicle at a speed in an absence of an accessory load demand, controlling an a motor/generator providing driving torque to the drive wheels of the vehicle to provide a first level of negative torque output (Ikeda [0020] the motor/generator is connected with a circuit which includes a battery and an inverter. The motor/generator outputs positive torque during motor action, and generates electric power by means of torque absorption (negative torque) during regenerative action; [0031] during EV mode, the vehicle runs via motor/generator, as the first clutch is released (pedal lift off). [0033] when the vehicle starts to move, the torque capacity is controlled while controlling the rotational speed of the motor/generator; [0035] the controller determines the request torque to the whole drive source constituted by the engine and the motor/generator); and 
responsive to accelerator pedal lift off during propulsion of the vehicle at the speed in a presence of the accessory load demand, controlling the motor/generator providing driving torque to the drive wheels of the vehicle to provide a second level of negative torque output that is greater than the first level and that depends on a magnitude of the accessory load demand (Ikeda [0035] when the Air 
However, the prior art of record fails to specifically disclose the equations in the claim as amended. 
Therefore, Claims 12, 15 and 16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665